The Attorney             General of Texas

MARK WHITE                               November 21, 1980
Attorney General


                   Honorable Joe Resweber                   Opinion No. NW-274
                   Harris County Attorney
                   1001 Preston, Suite 634                  Re: Whether Harris County can
                   Houston, Texas 77002                     maintain a fishing pier extending
                                                            into another county

                   Dear Mr. Resweber:

                         You have asked whether Harris County can expend funds to repair and
                   maintain a fishing pier extending out from Harris County’s Sylvan Beach
                   Park over the public waters of Galveston Bay, which are in Chambers
                   County. You have informed us that Harris County owns the pier. You have
                   also advised us that the necessary federal permits for maintenance of a pier
                   over public waters have been issued by the U.S. Army Corps of Engineers,
                   and that no sgreement      exists between Harris and Chambers Counties
                   regarding the park. Inquiry is therefore limited to the authority of Harris
                   County in the matter.

                         Article V, section 18 of the Texas Constitution     states that    the
                   commissioners courts shall exercise “such powers and jurisdiction over    all
                   county business, as is conferred by this Constitution and the laws of    the
                   State, or as may be hereafter prescribed.” As the supreme court stated     in
                   Canales v. Laughlin, 214 S.W.2d 451 (Tex. 1948):

                              The Constitution     does not confer on the commis-
                              sioners courts ‘general authority over the county
                              business’ and such courts can exercise only such
                              powers as the Constitution itself or the statutes have
                              ‘specifically conferred upon them.’ See Mills County
                              v. Lampasas County, 90 Tex. 603, 606, 40 S.W. 403,
                              404; Anderson v. Wood, 137 Tex. 201, 203, 152 S.W.2d
1084, 1085. While the commissioners courts have a
                              broad discretion      in exercising  powers expressly
                              conferred on them, nevertheless the legal basis for
                              any action by any such court must be ultimately
                              found in the Constitution or the statutes.
214 S.W.2d at 453.




                                                p. 872
Honorable Joe Resweber    - Page Two




       The applicable statute in this instance is article 6079e, V.T.C.S., which outlines
the powers available to the county in “acquiring, improving, equipping, maintaining,
financ@, and operating” public parks owned by the county. V.T.C.S. art. 6079e, S2.
These powers may be exercised by a specially created Board of Park Commissioners, or
by the county commissioners themselves.       In Harris County, the commissioners court
has elected to act as the Board of Park Commissioners. The authority for maintenance
and operation of county parks is set forth in section 9 of article 6079e, which provides
as follows:

           Subject to the supervision of the Commissioners Court, the
           Board shall maintain and operate any park or parks administered
           by said Board, and subject to the approval of said Court, the
           Board shall have full and complete authority to enter into any
           contract, lease, or other agreement connected with or incident
           to or in any manner affecting          the acquisition,   financing,
           construction,    equipment, maintenance,      or operation of any
           facility or facilities located or to be located on or pertaining to
           any park or parks administered by the Board; and any such
           contract, lease, or other agreement may be for such length or
           period of time and won such terms and conditions as may be
           prescribed therein.      The Board shall also have authority to
           disburse and pay out moneys and funds under its control for any
           lawful purpose for the benefit of such park or parks.

       Article 6079e, V.T.C.S., does not expressly confine the authority of Harris
County to maintenance of park property within the county itself.        See Attorney
General Opinion H-1170 (1978) (Potter and Randall Counties may Ktribute             to
operation of park located in Potter County). Although article 6081e, V.T.C.S., limits
the county’s territorial    jurisdiction   to acquisition of park sites within county
boundaries, no land acquisition is involved here. See Attorney General Opinion H-392
(1974) (authority of county to purchase land outside its territorial limits); see also
Attorney General Opinion H-462 (1974); Letter Advisory No. 133 (1977)(county
ownership of land outside its boundaries).

       At Sylvan Beach Park, the shoreline is the boundary between Harris County and
Chambers County. The pier begins at Harris County and extends for approximately
220 feet over Chambers County. The language in article 6079e appears to be a grant
of broad authority for the county commissioners to enter into any contract or
agreement which would be of benefit to the park, including maintenance of a fishing
pier which extends into another county. The county of course must maintain sufficient
control over the pier to ensure that the public purpose for this expenditure is carried
out. See Tex. Const. art. III, S52; Attorney General Opinion H-413 (1974).




                                         p. 873
Honorable Joe Resweber    - Page Three




                                     SUMMARY

               Harris County may maintain a park fishing pier which
           extends from a Harris County Park into public waters located in
           another county.
                                                                      f-7




                                            MARK      WHITE
                                            Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Amie Rodnick
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Acting Chairman
Jon Bible
Rick Gilpin
Amie Rodnick




                                         p. 874